DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the modulation units being configured to” in claims 1, 9; “the control apparatus is configured to” in claims 10-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2020/0233214 A1) in view of Zhang (US 2018/0224695 A1).
Regarding Claim 1, Jia discloses a three-dimensional display apparatus (e.g. Paragraph [0001]), , comprising: a display layer (e.g. Fig. 1 and Paragraph [0027]) and a transmissive phase modulator (e.g. Fig. 1 and Paragraph [0028]); wherein the transmissive phase modulator is disposed on a light exit side of the display layer (e.g. Paragraph [0028-0029]: coupled with the light source 102); and the transmissive phase modulator comprises a plurality of modulation unit (e.g. Paragraph 0028]), each of the modulation units being configured to perform phase modulation on light received by 
Although Jia discloses the picture is displayed by the display layer after being processed by the transmissive phase modulator (e.g. Paragraph [0027-0028]); it implicitly disclose the display layer is presented as a contiguous curved virtual image.
However, Zhang teaches the display layer is presented as a contiguous curved virtual image (e.g. Fig. 11, Paragraph [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate curved display as taught as Zhang into the apparatus of Jia in order to provide more comfortable visual experience, realistic sense of immediacy and good immersion effect.
Regarding Claims 6, 17, Jia discloses the display layer is an OLED display layer; and the three-dimensional display apparatus further comprises: a linear polarizer disposed on the light exit side of the display layer, and a polarization direction of light emitted from the OLED display layer after passing through the linear polarizer is the same as the initial long axis direction of the liquid crystal molecules in the transmissive phase modulator (e.g. Paragraph [0027]).
Regarding Claims 7, 18, Zhang further teaches the display layer is an LCD display layer; and the LCD display layer comprises a display substrate, and a linear polarizer disposed on a light exit side of the display substrate, and a polarization direction of light emitted from the LCD display layer is the same as the initial long axis direction of the 
Regarding Claims 8, 19, Jia discloses the display layer comprises a plurality of pixels, and each of the modulation units corresponds to a fixed number of pixels in the plurality of pixels (e.g. Paragraph [0039]).
Regarding Claim 9, Jia discloses a virtual reality device (e.g. Fig. 1), comprising: a three-dimensional display apparatus (e.g. Paragraph [0001]), comprising: a display layer (e.g. Fig. 1 and Paragraph [0027]) and a transmissive phase modulator (e.g. Fig. 1 and Paragraph [0028]); wherein the transmissive phase modulator is disposed on a light exit side of the display layer (e.g. Paragraph [0028-0029]: coupled with the light source 102); and the transmissive phase modulator comprises a plurality of modulation unit (e.g. Paragraph 0028]), each of the modulation units being configured to perform phase modulation on light received by the modulation unit (e.g. Paragraph [0028]), and being configured such that a picture displayed by the display layer after being processed by the transmissive phase modulator (e.g. Paragraph [0027-0028]); and an eyepiece  corresponding to a light exit side of a transmissive phase modulator in the three-dimensional display apparatus (e.g. Fig. 3 and Paragraph [0032]).
Although Jia discloses the picture is displayed by the display layer after being processed by the transmissive phase modulator (e.g. Paragraph [0027-0028]); it implicitly disclose the display layer is presented as a contiguous curved virtual image.
However, Zhang teaches the display layer is presented as a contiguous curved virtual image (e.g. Fig. 11, Paragraph [0075]).

Regarding Claim 10, Jia discloses a control apparatus, configured to acquire a 3D picture to be displayed, control a display layer in the three-dimensional display apparatus to display on the basis of the 3D picture to be displayed, and control each of modulation units of the transmissive phase modulator to perform phase modulation on light received by the modulation unit (e.g. Paragraph [0032, 0040]).

Allowable Subject Matter
Claims 2-5, 11-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang-1 (US 2020/0201065 A1), discloses virtual reality display device;
Fukumoto (US 2010/0225985 A1), discloses reproducing device and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485